WHEELER, District Judge.
This cause has been submitted upon an agreed s tat ('men I: of facts. It shows that the plaintiffs have the sole right to the use of the trade-mark “Golden Wedding,” as applied *500to the whisky of their production, and that the defendant has refilled the plaintiffs’ barrels carrying the trade-mark, to palm off his product as that of the plaintiffs. The plaintiffs are, therefore, entitled to a decree according to the terms of the stipulation. Decree for plaintiffs for $350, according to stipulation.